IN THE SUPREME COURT OF IOWA
                               No. 18–0733

       Submitted September 16, 2020—Filed December 11, 2020


STATE OF IOWA,

      Appellee,

vs.

FONTAE COLE BUELOW,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Dubuque County, Monica L.

Zrinyi Wittig, Judge.



      The State seeks further review of a court of appeals decision to grant

a new trial due to exclusion of medical records and limitation of an expert’s

review of the records. DECISION OF COURT OF APPEALS AFFIRMED;

DISTRICT COURT JUDGMENT REVERSED AND REMANDED.



      Christensen, C.J., delivered the opinion of the court, in which Appel,

Waterman, McDonald, Oxley, and McDermott, JJ., joined. Mansfield, J.,

took no part in the consideration or decision of the case.



      David N. Fautsch (argued) and Elisabeth A. Archer of Weinhardt Law

Firm, Des Moines, for appellant.
                                    2

      Thomas J. Miller, Attorney General, Genevieve Reinkoester (argued),

Assistant Attorney General, C.J. May, County Attorney, and Brigit A.

Barnes, Assistant County Attorney, for appellee.
                                      3

CHRISTENSEN, Chief Justice.

      In this case, defendant, Fontae Buelow, is accused of murdering

Samantha Link. Buelow claims Link committed suicide. A jury convicted

Buelow of second-degree murder. We must decide whether Link’s mental

health records are admissible as evidence of Link’s suicidal disposition.

The mental health records contain discussion of Link’s prior suicide

attempts, statements of suicidal feelings, and possible mental health

diagnoses that may increase the risk for suicide. On appeal, defendant

argued that (1) the district court erred when it excluded Link’s mental
health records at trial, (2) the district court erred when it limited the

defense expert’s review of the medical records to only records from one

year immediately preceding Link’s death, and (3) the district court erred

in forbidding lay testimony on Link’s suicidal behavior.       The court of

appeals reversed on the district court’s evidentiary rulings regarding Link’s

medical records and remanded for a new trial.

      The State seeks further review of the court of appeals decision that

held that evidence of Link’s mental health history tending to show a

suicidal disposition should not be considered character evidence.        The

State also seeks further review of the court of appeals determination that

temporal proximity does not keep out the evidence contained within Link’s

medical records.    Additionally, the State seeks review of the court of

appeals holding that Buelow should be granted a new trial because the

exclusion of Link’s medical records and limitation of the expert’s review of

the records was not harmless error.

      Upon our review, we conclude that evidence of a person’s suicidal

disposition is not properly analyzed as character evidence under the Iowa
Rules of Evidence in cases where the defendant alleges suicide. We also

determine that under the facts of this case, the temporal proximity of the
                                    4

medical records is not too remote to be relevant to Buelow’s defense that

Link committed suicide. Furthermore, we conclude that the exclusion of

evidence regarding Link’s mental health records and the limitation of

testimony on those records was not harmless error in this case.

      I. Background Facts and Proceedings.

      Samantha Link, a twenty-one year old, lived with her twenty-five-

year-old significant other, Fontae Buelow, in a friend’s basement.     On

March 30, 2017, the couple began the evening at a hotel hot tub. They

later went to a bar to drink with friends. The couple argued at the bar,
but they ended up leaving together to go home. They continued to argue

once home. No one else was present at the residence. Buelow says that

Link grabbed a knife from a butcher’s block sitting on the kitchen counter

and stabbed herself. Buelow called 911 and told the operator that Link

had stabbed herself in the stomach. Buelow also told law enforcement

that Link had stabbed herself one time in the stomach.        Emergency

responders pronounced Link dead at the scene. Link was determined to

have three knife wounds. One of the stab wounds penetrated Link’s heart

and another went through her lung.         Both of these wounds were

independently fatal. The third stab wound was also in her chest area. The

State charged Buelow with first-degree murder. Buelow’s only defense is

that Link committed suicide by stabbing herself.

      Buelow filed a motion with the district court seeking Link’s mental

health, therapy, and counseling records, because he believed the records

might contain exculpatory evidence that would bolster his suicide defense.

The district court reviewed the medical records in camera and then gave

both parties access to them. The records contained discussion of Link’s
prior suicide attempts, diagnoses that may increase the risk for suicide,
                                              5

and statements of suicidal ideations.              Additionally, Link discussed her

relationship with a former boyfriend in the records.

       The district court allowed the defense’s expert to review Link’s

medical records but limited the review to include only records within one

year’s time before the date of her death. The district court did not allow

the defense’s expert to comment on the manner of death or whether Link

acted in conformance with her past conduct.                     Additionally, the court

excluded all medical records from trial and did not allow lay testimony on

Link’s suicidal disposition.
       The defense filed a motion requesting the district court to expand its

prior ruling on the State’s motion in limine. In part, the defense requested

that the district court allow its expert to review five years of Link’s medical

records prior to the date of her death, rather than one year, and to admit

the records at trial. The defense also sought to introduce lay testimony

from Link’s former boyfriend that during their relationship Link had

grabbed a knife during an argument. The former boyfriend did not give a

time frame for this occurrence. The district court ruled that this testimony

was too remote to be relevant and that it was an attempt to present

improper character evidence.

       The jury found Buelow guilty of second-degree murder. The court

of appeals reversed on the district court’s evidentiary rulings and

remanded for a new trial without addressing Buelow’s remaining issues

on appeal.1      The State applied for further review, and we granted its

application.

       1Buelow   additionally raised the issues of (1) whether the district court erred in
replacing a juror with an alternate after deliberations had started, and (2) whether the
district court made Buelow choose between his right to an impartial jury and his right to
a speedy trial, thus resulting in a constitutional violation. Because our holdings on
Buelow’s evidentiary issues are sufficient for a reversal of the district court’s decision, we
need not address the remaining issues.
                                         6

      II. Standard of Review.

      “Evidentiary rulings are generally reviewed for abuse of discretion.”

State v. Einfeldt, 914 N.W.2d 773, 778 (Iowa 2018) (quoting State v. Tipton,

897 N.W.2d 653, 690 (Iowa 2017)). We reverse for an abuse of discretion

if evidence was excluded based on an erroneous application of the law.

Giza v. BNSF Ry., 843 N.W.2d 713, 718 (Iowa 2014). The standard of

review for hearsay, however, is for errors at law. State v. Paredes, 775
N.W.2d 554, 560 (Iowa 2009).

      III. Analysis.
      There are five evidentiary issues that were raised on appeal:

(1) whether    the    statements    in   Link’s   medical   records     constitute

inadmissible hearsay evidence under Iowa Rule of Evidence 5.801,

(2) whether Link’s medical records are too remote to be relevant under

Iowa Rule of Evidence 5.401, (3) whether evidence of a person’s suicidal

disposition    is    character   evidence    under   Iowa   Rule   of    Evidence

5.404(a), (4) whether admission of Link’s medical records are unfairly

prejudicial under Iowa Rule of Evidence 5.403, and (5) whether it was

harmless error to exclude Link’s medical records and limit the defense

expert’s review of them.

      A. Hearsay. The first issue is whether Link’s medical records and

the statements within them are inadmissible hearsay.               Hearsay is a

statement that the declarant makes elsewhere than at the current trial,

which is being offered “to prove the truth of the matter asserted in the

statement.” Iowa R. Evid. 5.801(c). Hearsay is normally inadmissible. Id.

r. 5.802.     There are exceptions to the hearsay rule that allow some

statements to come in, despite the fact that they are being used to prove
the matter stated.       There are exceptions for “records of a regularly

conducted activity,” “statements made for medical diagnosis or treatment,”
                                      7

and “statement[s] of the declarant’s then existing state of mind . . . or

emotional, sensory, or physical condition.” Id. r. 5.803(3), (4), (6).

      Under Iowa Code section 622.10 (2017), mental health records are

privileged confidential information that may be accessed by a criminal

defendant only pursuant to a proper showing. Early on in the litigation,

Buelow met the initial threshold burden laid out in section 622.10 for

in camera review of Link’s medical records by establishing that the records

possibly contain exculpatory information, that the information is not

available from another source, and that there is a compelling need for the
information so that he may present a defense in the case. A district court

judge’s ruling that medical records may be disseminated to parties under

section 622.10 does not guarantee their admissibility, however.

      Link’s medical records are admissible hearsay under the exception

for records of a regularly conducted activity. Iowa R. Evid. 5.803(6). This

exception admits “a record of an act, event, condition, opinion, or

diagnosis” if made at or near the time by someone with knowledge, if the

record was kept in the course of a regularly conducted activity of the

organization, and making the record was the regular practice of that

organization or business. Id.; see also In re Est. of Poulos, 229 N.W.2d
721, 727 (Iowa 1975) (“We have long held that medical and hospital

records are admissible, upon proper foundation, as an exception to the

hearsay rule.”).

      Link’s statements within the medical records regarding her current

health, feelings, and plans are admissible under the exception allowing for

“[a] statement of the declarant’s then existing state of mind . . . or

emotional, sensory, or physical condition.” Iowa R. Evid. 5.803(3). Link’s
statements within her medical records regarding her history of suicidal

thoughts are admissible under Iowa Rule of Evidence 5.803(4), which
                                     8

allows for statements made for medical diagnosis or treatment. However,

not all statements made to a health care provider necessarily fit under the

exception within rule 5.803(4). For example, we have said that there may

be circumstances in which a patient makes a statement to a physician

that identifies the patient’s domestic abuser, and that statement will not

necessarily meet the exception in rule 5.803(4). See State v. Smith, 876
N.W.2d 180, 188 (Iowa 2016).

      Regarding Link’s medical records, the State concedes that any

statements made by Link about her prior suicide attempts are not hearsay.
To the extent that the statements within the medical records either are

statements of Link’s then existing state of mind or condition or are

statements made for diagnosis or treatment, the district court erred in

concluding otherwise.

      B. Relevance.     The second evidentiary issue is whether Link’s

mental health records and testimony regarding her mental health are

relevant.   Only relevant evidence is admissible.    Iowa R. Evid. 5.402.

Evidence meets the test for relevance if “[i]t has any tendency to make a

fact more or less probable than it would be without the evidence” and “[t]he

fact is of consequence in determining the action.” Id. r. 5.401. Evidence

is relevant if it can “throw any light upon the matter contested.” State v.

Knox, 236 Iowa 499, 514, 18 N.W.2d 716, 723 (1945). Here, Buelow is

trying to introduce the medical records and testimony to support his sole

defense that Link committed suicide. Because the State must prove that

Buelow killed Link, evidence that negates such a theory is a fact of

consequence in determining the action. Therefore, the issue is whether

Link’s medical records and related admissible testimony can shed any light
on whether or not she committed suicide.
                                     9

      The State contends that much of the information in the medical

records, particularly past suicide attempts, is too remote to be admissible.

      An objection based on remoteness essentially raises an issue
      of relevancy. “While remoteness in point of time does not
      necessarily render evidence irrelevant, it may do so where the
      elapsed time is so great as to negative all rational or logical
      connection between the fact sought to be proved and the
      remote evidence offered in proof thereof.”

State v. Engeman, 217 N.W.2d 638, 639 (Iowa 1974) (quoting 1 Clifford S.

Fishman & Anne T. McKenna, Jones on Evidence, § 4:1, at 380 (6th ed.

1972)). This court has said that “for remoteness, no precise timetable may
be set.” Godbersen v. Miller, 439 N.W.2d 206, 210 (Iowa 1989).

      The State believes that evidence of prior suicide attempts and

suicidal tendencies should only be admissible if the attempts or ideations

happened near in time to the death of the deceased. See State v. Seacat,

366 P.3d 208, 221 (Kan. 2016) (affirming district court’s holding that prior

suicide attempts and contemplations three years prior to alleged suicide

were not relevant to the deceased’s state of mind at death); Commonwealth

v. Trefethen, 31 N.E. 961, 962–63 (Mass. 1892) (admitting decedent’s

suicidal statement made one day before her death but suggesting that the

statement may have been irrelevant if made two years prior and under

different circumstances).

      Buelow wants to expand his expert’s review of Link’s medical and

mental health records to a period of five years before Link’s death and

admit records that show Link’s suicidal disposition. He also wants to

admit testimony from a former boyfriend on Link’s suicidal behavior. The

discussion of Link’s prior suicide attempts occurred a little under three

years from the date of her death. Although the former boyfriend did not
recall the date of the argument the defense sought for him to testify to,

their relationship had ended just eight months prior to Link’s death. The
                                    10

issue is whether the testimony and Link’s medical records showing a prior

suicide attempt and suicidal disposition are too remote to have any

tendency to make it more or less probable that Link later committed

suicide.

      Over one hundred years ago, this court was faced with a similar fact

pattern in State v. Meyer, in which the defendant was charged with

murdering his wife and asserted suicide as his defense. 180 Iowa 210,

214, 163 N.W. 244, 245 (1917). There, we said that evidence tending to

show a predisposition to suicide is admissible. Id. at 214, 163 N.W. at
246; see also 41 C.J.S. Homicide § 332, at 64–65 (2014) (“Where the theory

of the defense is that the deceased committed suicide, any evidence

otherwise competent tending to show that the deceased came to his or her

death by the deceased’s own act is admissible.”). “Such predisposition

may be shown by acts or declarations of the deceased within such

reasonable time before the killing as that there may have been some

tendency to establish such a condition of mind when this happened.”

Meyer, 180 Iowa at 214, 163 N.W. at 246.

      In State v. Beeson, another homicide case from the early 1900’s, this

court similarly determined that the trial court had erred in keeping

evidence of the deceased’s suicidal disposition out. 155 Iowa 355, 136
N.W. 317, 321 (1912). This court cited several other courts that held that

suicidal declarations made as far back as three to six years prior to the

alleged murder were admissible to support a theory of suicide. Id. at 355,

136 N.W. at 321 (citing People v. Conklin, 67 N.E. 624 (N.Y. 1903);

Blackburn v. State, 23 Ohio St. 146 (1872)).

      Evidence of an alleged victim’s suicidal disposition has been
admitted in more recent years in State v. Marti. 290 N.W.2d 570, 575 (Iowa

1980).     There, the defendant was initially charged with murdering his
                                     11

girlfriend. Id. At trial, evidence was allowed in showing that the deceased

was depressed, had made suicidal statements, and had spoken to others

about joining her two brothers who had committed suicide. Id.

      In analyzing relevance in the present case, a New Mexico Supreme

Court case held that suicide attempts going back more than ten years were

relevant to an alleged homicide when the defense was suicide. See State

v. Stanley, 37 P.3d 85, 90 (N.M. 2001); see also State v. Jaeger, 973 P.2d
404, 407 (Utah 1999) (determining that mental health records from three

to four years prior to an alleged homicide were relevant when the defense
was suicide).

      While we understand that much can change in even one-year’s time,

especially considering Link was participating in mental health treatment,

the State did not present any medical opinions or psychiatrist’s opinions

as to why there can be no “rational or logical connection” between a suicide

attempt and an alleged suicide three years later. State v. Engeman, 217
N.W.2d at 639 (quoting Fishman § 4:1, at 380). Relevance decays as time

elapses, but for a young woman of twenty-one, suicide attempts and

mental health diagnoses from a few years prior are clearly relevant to the

question of whether she took her own life or was killed by Buelow.

Therefore, we determine that Link’s mental health records and testimony

relating to her suicidal disposition are relevant in this case.

      C. Character Evidence.       The third evidentiary issue is whether

evidence of a person’s suicidal disposition is properly characterized as

character evidence.    The district court concluded that under State v.

Jacoby, it was required to exclude Link’s mental health records because

Buelow did not bring the deceased’s character into issue by raising a self-
defense claim. See 260 N.W.2d 828, 837 (Iowa 1977). On appeal, the

State did not cite Jacoby in its brief but instead offered a new rule in which
                                      12

temporal proximity is the determining factor in whether mental health

evidence is character evidence. For the reasons stated above, we do not

find this argument persuasive.

      Iowa Rule of Evidence 5.404(a)(1) keeps out “evidence of a person’s

character or character trait” if it is being used “to prove that on a particular

occasion the person acted in accordance with the character or trait.”

Subsection (b) of the rule also prohibits “[e]vidence of a crime, wrong, or

other act” when it is used “to show that on a particular occasion the person

acted in accordance with the character.” Id. r. 5.404(b)(1) (emphasis
added). The question we must answer in this case is whether a suicidal

disposition is a character trait. If not, then evidence that is being used to

prove Link’s suicidal disposition in this case should not have been

excluded as character evidence.

      The Iowa Rules of Evidence do not define “character.” According to

one commentator, evidence of a suicidal disposition should be analyzed

under the character evidence rules.        See 7 Laurie Kratky Doré, Iowa

Practice Series: Evidence § 5.404:3(A) & n.5, at 245 (2019–2020 ed. 1999).

The Iowa Practice Series for Evidence reads the exception in rule

5.404(a)(2)(A) to permit “[i]ntroduction of victim character testimony by an

accused . . . in any criminal case but will generally be available only to

establish self-defense, some defenses in sexual abuse cases, and a suicide

defense in a murder prosecution.” Id. (footnote omitted) (noting that “the

suicidal characteristics of the victim could be relevant”).       However, no

explanation is given for why a victim’s suicidal disposition should be

analyzed under the character evidence rules.

      This court has said, “[r]oughly stated, character is what a man
actually is, while reputation is what his neighbors say he is.” State v.

Poston, 199 Iowa 1073, 1074, 203 N.W. 257, 258 (1925). “[Q]uarrelsome,
                                       13

violent, aggressive or turbulent character” is character evidence. Klaes v.

Scholl, 375 N.W.2d 671, 675 (Iowa 1985) (quoting Jacoby, 260 N.W.2d at

838); see also State v. Webster, 865 N.W.2d 223, 243 (Iowa 2015)

(determining that a party’s act of striking his ex-wife was relevant to

proving a violent character). On the other end of the spectrum, evidence

used to prove a person’s traits for “honesty, integrity, and good citizenship”

or “peacefulness and nonviolence” is considered character evidence. State

v. Hobbs, 172 N.W.2d 268, 271 (Iowa 1969).

      Thus, Iowa caselaw shows a framework of character evidence being
“good” or “bad” traits of a person.         See 1 Kenneth S. Broun et al.,

McCormick on Evidence, § 186 Character, in general, at 1131 (Robert P.

Mosteller et al. eds., 8th ed. 2020) (describing character traits as

“blameworthy    or   praiseworthy”);    Character evidence,    Black’s Law

Dictionary (11th ed. 2019) (defining character evidence as “[e]vidence

regarding someone’s general personality traits or propensities, of a

praiseworthy or blameworthy nature; evidence of a person’s moral

standing in a community”).

      The State concedes that mental health illnesses do not fit within the

traditional framework of character evidence and suggests that the question

in this case “should not be whether a person’s mental health history is

character evidence, but rather, whether the character evidence rules

should apply to this mental health history.” The State argues that rule

5.404 should exclude evidence if its only use is to establish propensity to

act in a certain way. Under the State’s theory, the character evidence rules

apply to Link’s mental health history, because Buelow is offering the

evidence to prove Link’s propensity for self-harm. This reads rule 5.404(b)
too broadly.    As the United States Supreme Court has said on the

analogous Federal Rule of Evidence 404(b), the rule only comes into play
                                     14

to “protect[] against the introduction of extrinsic act evidence when that

evidence is offered solely to prove character.” Huddleston v. United States,

485 U.S. 681, 687, 108 S. Ct. 1496, 1500 (1988) (emphasis added).

Evidence of a person’s prior behavior or act may be introduced “if there is

a noncharacter theory of relevance and the evidence is material to a

legitimate issue.” State v. Plain, 898 N.W.2d 801, 814 (Iowa 2017). Link’s

prior suicidal behavior stems from mental health issues rather than from

a character trait.   Thus, evidence of Link’s suicidal disposition has a

noncharacter theory of relevance and should not be barred by rule
5.404(b).

      The conclusion that evidence of a suicidal disposition is not

character evidence follows past Iowa precedent, which has allowed in

evidence of victims’ suicidal dispositions and ideations to support the

criminal defendant’s defense of suicide in homicide cases. See Marti, 290
N.W.2d at 575; Meyer, 180 Iowa at 214, 163 N.W. at 246; Beeson, 155
Iowa at 362–63, 136 N.W. at 320.

      In its application for further review, the State cites a homicide case,

State v. Heemstra, to support its contention that treating mental health

records as character evidence is not a novel concept. 721 N.W.2d 549

(Iowa 2006), superseded in part by statute, 2011 Iowa Acts ch. 8, § 2

(codified at Iowa Code section 622.10(4)(a)(2) (2013)), as recognized in State

v. Leedom, 938 N.W.2d 177, 190 (Iowa 2020). In Heemstra, the defendant

had asserted a self-defense claim and wanted access to the victim’s

psychotherapist records because he thought the records might contain

evidence of the victim’s character traits of violence, anger and aggression.
Id. at 561.    This court determined that a limited disclosure of the
information within the decedent’s medical records was appropriate,

because the information might help bolster the defendant’s self-defense
                                     15

claim. Id. at 563. Heemstra and the present case are distinguishable on

their facts. In Heemstra, the medical records contained statements that

showed the victim’s violent tendencies that would fall under character

evidence when the defendant was claiming self-defense. In contrast, Link’s

medical records show suicidal ideations and prior suicide attempts. As

explained above, evidence of a person’s suicidal disposition is not

character evidence.

      D. Probative Value v. Prejudicial Effect. The fourth evidentiary

issue is whether Link’s medical records should be excluded from trial
under Iowa Rule of Evidence 5.403.         Even relevant evidence can be

inadmissible if the evidence’s probative value is “substantially outweighed

by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Iowa R. Evid. 5.403 (emphasis added).

We determine whether evidence should be excluded under rule 5.403

through a two-part test. Einfeldt, 914 N.W.2d at 784. “First, we consider

the probative value of the evidence. Second, we balance the probative

value against the danger of its prejudicial or wrongful effect upon the triers

of fact.” Webster, 865 N.W.2d at 242 (quoting State v. Huston, 825 N.W.2d
531, 537 (Iowa 2013)).

      Courts should use rule 5.403 sparingly since it allows for relevant

evidence to be excluded. Midwest Home Distrib., Inc. v. Domco Indus., Ltd.,

585 N.W.2d 735, 745 (Iowa 1998); Williams v. Hedican, 561 N.W.2d 817,

832 (Iowa 1997). “[A]ll powerful evidence is prejudicial to one side. The

key is whether the danger of unfair prejudice substantially outweighs the

evidence’s probative value . . . .” State v. Neiderbach, 837 N.W.2d 180, 202
(Iowa 2013) (emphasis omitted); see also Huston, 825 N.W.2d at 537

(noting that it is common in child abuse cases that “much evidence will be
                                      16

‘at least somewhat prejudicial’ ”) (quoting State v. Mitchell, 633 N.W.2d
295, 301 (Iowa 2001) (Neuman, J., dissenting))). If the balance between

the evidence’s probative value and prejudicial effect is relatively close, the

evidence should be admitted.

      The State argues that the evidence was prejudicial because

symptoms of mental illnesses vary widely and the defense expert’s

speculation about the symptoms Link experienced on the night of her

death would create a minitrial on Link’s mental health. This argument

fails to illustrate why the evidence is unfairly prejudicial to the extent that
it substantially outweighs its probative value.

      We have explained that the accused’s right to present evidence that

the deceased committed suicide is “a most important one.” Beeson, 155
Iowa at 362, 136 N.W. at 320. Additionally,

      the death of the patient is a fact to consider in balancing the
      rights of a criminal defendant to exculpatory information in
      confidential records. After all, “[t]he holder of the privilege has
      little private interest in preventing disclosure, because he is
      [deceased].”

State v. Thompson, 836 N.W.2d 470, 490 (Iowa 2013) (first alteration in

original) (quoting United States v. Hansen, 955 F. Supp. 1225, 1226

(D. Mont. 1997), rev’d on other grounds, No. 97-30214, 1998 WL 255192
(9th Cir. 1998) (unpublished table decision)); see also Heemstra, 721
N.W.2d at 563 (concluding that disclosure of medical records was

appropriate where defendant was faced with “the most severe penalty

provided by our law” and “[t]he subject of the privilege is deceased”).

      Because Buelow’s only defense to his murder charge is that Link

committed suicide, the probative value of evidence showing Link’s possible

increased risk for suicide is high. We do not believe that evidence of Link’s
suicidal disposition will have an unfairly prejudicial effect by creating a
                                     17

minitrial on Link’s mental health. See State v. Drach, 1 P.3d 864, 869

(Kan. 2000) (noting that a majority of the cited jurisdictions allow into

evidence a suicide theory “and that the jury is capable of determining its

validity and attaching the proper weight”). It is not the type of evidence

that has an “undue tendency to suggest decisions on an improper basis.”

Huston, 825 N.W.2d at 537 (quoting McClure v. Walgreen Co., 613 N.W.2d
225, 235 (Iowa 2000) (en banc)). Furthermore, we are not persuaded by

the State’s argument that Buelow’s expert testimony should be excluded

because it is mere speculation. The State will have the opportunity to
cross-examine the defense’s expert witness and present expert testimony

on its own to try to convince the jury of that. See Williams, 561 N.W.2d at

832 (explaining that extensive cross-examination better aids the jury in

performing its function than exclusion of relevant evidence).             The

admission of evidence regarding Link’s mental health will not be a free-for-

all. A district court judge has the authority to make discretionary calls for

the purpose of protecting the integrity of the alleged victim in these cases.

Therefore, the district court erred in holding that Link’s increased risk for

suicide was barred by rule 5.403.
      E. Harmless Error.      The final evidentiary issue is whether the
district court’s exclusion of Link’s medical records and related admissible
testimony as evidence at trial was harmless error under Iowa Rule of
Evidence 5.103(a). A reversal is required for the improper admission or
exclusion of evidence only if the exclusion affected a substantial right of a
party. Iowa R. Evid. 5.103(a). In a case of nonconstitutional error, “we
presume prejudice—that is, a substantial right of the defendant is
affected—and    reverse   unless    the   record   affirmatively   establishes
otherwise.” State v. Sullivan, 679 N.W.2d 19, 30 (Iowa 2004). This court
has “relied on the existence of overwhelming evidence in finding harmless
                                     18

error.” State v. Parker, 747 N.W.2d 196, 210 (Iowa 2008) (overwhelming
guilt was present when multiple eyewitnesses identified the defendant, the
defendant admitted to another that he committed the crime, and the
defendant’s alibi could not be corroborated).
        A criminal defendant’s right to present evidence that the deceased
committed suicide is “a most important one.” Beeson, 155 Iowa at 362,
136 N.W. at 320. Buelow’s only defense in this case is that Link stabbed
herself. Because the district court did not allow admission of any of Link’s
medical records or related admissible testimony, Buelow was barred from
introducing evidence that Link had prior suicide attempts, suicidal
ideations, and possible medical diagnoses that would increase her risk for
suicide. See Paredes, 775 N.W.2d at 571 (declining to find harmless error
when evidence was excluded at trial that “would have clearly aided the
defense in its only available theory”).
        Furthermore, we do not conclude that the State’s case against the
defendant rises to the same amount of overwhelming evidence of guilt we
have found sufficient to avoid harmless error in the past. Unlike State v.
Parker, there were no eyewitnesses. Both sides presented expert evidence
that suggested the physical scene of the death better fit with their theory
of what occurred.      Therefore, exclusion of the medical records and
limitation of related admissible testimony was not harmless error in this
case.
        IV. Conclusion.
        For the aforementioned reasons, the district court judgment is
reversed and remanded, and we need not address the remaining issues on
appeal.
        DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT
COURT JUDGMENT REVERSED AND REMANDED.
        All justices concur except Mansfield, J., who takes no part.